Citation Nr: 0711017	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to residuals of cold injury to the hands and 
feet.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to March 
1963.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Milwaukee, Wisconsin that 
denied service connection for residuals of cold injury to the 
hands and feet


FINDING OF FACT

There is no objective evidence that the veteran currently has 
residuals of cold injury of the hands and feet.

CONCLUSION OF LAW

Residuals of cold injury were not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for residuals of cold 
injury to the hands and feet.  He contends that while 
stationed in Korea during service, he experienced frostbite 
to which current upper and lower extremity symptomatology are 
attributed.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for cold injury residuals 
to the hands and feet has been accomplished.  As evidenced by 
the statement of the case and the supplemental statement of 
the case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in January and March 2004, the RO 
informed the appellant of what the evidence had to show to 
substantiate the claim, what medical and other evidence was 
needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claim.  He was also advised to submit relevant evidence 
or information in his possession.  38 C.F.R. § 3.159(b).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for residuals of cold injury of the hands and feet.  Private 
and VA outpatient clinical records have been received and 
associated with the claims folder.  The appellant has 
undergone VA compensation examinations during the course of 
the appeal, to include medical opinions.  There is no 
indication from him or his representative that there is 
outstanding evidence that has not been considered with 
respect to the claim under consideration.  The Board thus 
finds that further assistance from VA would not aid the 
veteran in substantiating the claim.  Therefore, VA does not 
have a duty to assist that is unmet with respect to the issue 
on appeal.  See 38 U.S.C.A. § 5103A (a) (2); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

Factual background and legal analysis

The veteran filed a claim for service connection for 
residuals of cold injuries of the feet and hand in October 
2003.  He stated that the condition resulted from being 
stationed at Chosin Reservoir in Korea between November and 
December 1950. 

However, review of the extensive service medical records 
reveals no treatment for frostbite or cold injury to the 
hands and feet throughout the many years until his retirement 
from active duty in 1963.  When examined for VA compensation 
purposes in 1968 for disability not pertinent to this appeal, 
no abnormalities of the skin were noted except for a tattoo 
on the right arm.  A special VA orthopedic examination was 
performed whereupon the examiner reported that the legs and 
feet were normal.  No abnormalities of the upper extremities 
were indicated. 

VA outpatient clinical records dating from January 2001 
reflect that the appellant was treated for a number of 
complaints and disorders, and reported numbness and tingling 
of the hands when driving long distances.

On VA compensation and pension examinations in June and 
October 2004, the examiners reviewed the claims folder and 
recited detailed background history as reported by the 
veteran describing cold injuries in service in detail.  The 
veteran related that his hands and feet became cold and that 
he required boots and gloves below 30 degrees, but not to an 
extraordinary degree.  It was noted that he was treated for 
athlete's foot in service on one occasion in 1950, and that a 
history of foot problems went back 10 to 20 years for which 
he had self treated with Desitin spray.  The veteran stated 
that he began developing problems with his hands about two 
years before with symptoms of numbness and tingling in the 
palmar aspect and fingers.

Physical examinations were performed showing findings that 
included normal color, temperature, and moisture without 
ulceration.  It was reported that the appellant had fungus of 
his nails, a split between the fourth and fifth right toes, 
and coloration of both large toenails.  There was dryness of 
the bottom of the feet and minimal callus formation.  Sensory 
examination of the hands and feet was normal, and reflexes 
were intact with good peripheral pulses.  The examiner in 
June 2004 found that the veteran's complaints of hand and 
feet discomfort were more likely than not due to a vascular 
cause and not to a cold injury.  In October 2004, a diagnosis 
was rendered of carpal tunnel syndrome of the right hand and 
most probably the left, unrelated to active military service.  
The examiner opined that there was no evidence of any cold 
injury residuals to the hands.  It was also found that the 
appellant had no evidence of cold injury residuals of the 
feet, including peripheral neuropathy, circulatory 
deficiency, or significant arthritis.  Diagnoses, including 
onychomycosis of the great toes, tinea pedis and tinea unguum 
were also provided.

In support of the claim, extensive VA protocol documentation 
relating to establishing cold injury residuals for 
compensation purposes was received in March 2005.

The Board finds in this instance, however, that the evidence 
does not reflect a basis for service connection for residuals 
of cold injury to the hands and feet.  No such injuries were 
documented during service, and neither private nor VA 
treatment records dating from 2001 shows treatment or a 
diagnosis of any disability in this regard.  The VA examiners 
in June and October 2004 were unequivocal in their 
conclusions that the veteran does not have any cold injury 
residuals, and symptoms of the hands and feet were attributed 
to other causes including carpal tunnel syndrome, vascular 
disease or other dermatologic processes.  

The Board observes that in late June 2004 the appellant 
underwent electromyogram (EMG) studies that were interpreted 
as normal.  The examiner stated on that occasion that the 
veteran had a history of cold trauma and that he might have 
had damage to the small diameter fibers which could not be 
tested by routine EMG, and that this would be consistent with 
his symptoms as given.  It is clear, however, that the 
examiner based the conclusion on the veteran's history of 
injury that has not been corroborated by the record.  A 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998).  Given that it 
does not appear that EMG examiner based his opinion on the 
available record, the opinion is of less evidentiary weight.  

In sum, the clinical evidence overwhelmingly indicates that 
the appellant does not currently have any cold injury 
residuals of the upper or lower extremities.  In this regard, 
the Board points out that service-connection requires 
evidence that establishes that the veteran currently has the 
claimed disability. See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As a layperson, the appellant cannot 
support the claim on the basis of his assertions alone as he 
is not competent to provide a probative opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  For 
these reasons, service connection for cold injury residuals 
of the hands and feet is not warranted.  The preponderance of 
the evidence is against the claim and service connection must 
be denied.


ORDER

Service connection for residuals of cold injury to the hands 
and feet is denied.



____________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


